Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  143831(49)(50)(52)                                                                                                  Justices




  BECKIE PRICE,
            Plaintiff-Appellee,
                                                                    SC: 143831
  v                                                                 COA: 298460
                                                                    Clinton CC: 08-010387-NO
  HIGH POINTE OIL COMPANY, INC.,
             Defendant-Appellant.
  ___________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension to
  August 22, 2012 of the time for filing its reply brief is granted. Motions by the Michigan
  Association of Home Builders and the Michigan Association of Realtors for leave to file
  briefs amicus curiae are considered and they are granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 2, 2012                     _________________________________________
                                                                               Clerk